Citation Nr: 1825906	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

2.  Entitlement to service connection for a migraine headache disability, to include as secondary to hepatitis C.

3.  Entitlement to service connection for blurred vision, to include as secondary to hepatitis C.

4.  Entitlement to service connection for a joint disability of the bilateral upper and lower extremities, to include as secondary to hepatitis C.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to hepatitis C.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression, to include as secondary to hepatitis C.


7.  Entitlement to service connection for a cardiovascular disability, claimed as chest pain, to include as secondary to hepatitis C.

8.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Veteran's claims were remanded by the Board to obtain VA medical examinations.  The VA medical examinations were performed and, with regards to the claims decided below, the examination reports were sufficient.  These  claims are now ready for Board review.  

The issues of entitlement to service connection for headaches, blurred vision, an acquired psychiatric disorder and a joint disability of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's hepatitis C has not required continuous medication, has not required dietary restriction, and has not resulted in any incapacitating episodes.

2.  The Veteran first developed GERD many years after discharge from service, the GERD is not related to service and it is not caused or aggravated by the Veteran's service-connected hepatitis C.

3.  The Veteran has not been shown to have had a cardiovascular disorder at any time during the appeal period.

4.  The Veteran first developed hypertension many years after discharge from service, hypertension is not related to service and it is not caused or aggravated by the Veteran's service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated, and hypertension is not caused or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has reported that all his medical treatment is through VA.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Hepatitis C 

The August 2010 rating decision on appeal granted the Veteran service connection for hepatitis C.  The Veteran was assigned a 10 percent rating effective from August 2009.  The Veteran appealed the 10 percent rating assigned.  In a June 2014 letter the Veteran asserted that he is entitled to a higher rating due to persistent symptoms of fatigue, malaise, abdominal pain, chest pain, tender liver enlargement and headaches.   

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a claim for an increased initial rating, VA has a duty to consider the possibility of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability has properly been rated under Diagnostic Code 7354 for hepatitis C. 

Under this Code, a 10 percent rating is warranted when the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2017).

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code for sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7354.

The Veteran was provided a VA examination in November 2009.  The Veteran reported that his hepatitis C symptoms sometimes made him tired at his job sanding cars.  Liver function testing showed no significant findings.  The examiner noted that continuous treatment was not needed for control of the hepatitis C.  The Veteran weighed 175 pounds.  The examiner stated that the effect of the condition on the Veteran's daily activity was nausea and fatigue.  

A November 2010 VA treatment record shows that the Veteran's weight had increased to 179 pounds.  September 2012 and July 2013 VA treatment records noted that the Veteran weighed 175 pounds.  A June 2013 VA treatment record indicates that the Veteran was advised to lose weight to better treat his GERD.  In January 2014 the Veteran weighed 170 pounds.

On VA examination in April 2016, the Veteran reported frequent abdominal pain, dark colored urine, nausea, and vomiting.  The examiner noted that the Veteran was not on continuous medication due to hepatitis C.  She further noted that the Veteran had not had any incapacitating episodes due to the liver condition during the past 12 months.  The examiner indicated that the Veteran had intermittent abdominal pain due to his liver condition.  CT scan of the liver revealed it to be at the top of normal size.  

The Veteran's VA treatment records, and the VA examinations of November 2009 and April 2016 indicate that the Veteran does not require dietary restriction, that he is not taking any medication for his hepatitis C disability, and that he has not had any incapacitating episodes due to hepatitis C.  The record also shows that, since the grant of service connection, the Veteran does not have hepatomegaly and that he has not experienced weight loss due to hepatitis C.  The record shows that the Veteran lost a little weight on purpose to help his GERD disability.  Thus, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating throughout the period on appeal.

In reaching this conclusion, the Board does not disregard the Veteran's statements regarding the severity of his condition and his assertion that a higher rating is warranted at this time.  Generally, a veteran is competent to report that which he perceives through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, the Veteran's statements do not override the competency and credibility of medical records, which in this case establish a notably less severe disability picture than that purported by the Veteran during the course of this appeal.  Further, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Thus in assessing the severity of the Veteran's hepatitis C, the Board defers to the medical evidence of record.  In doing so, the Board observes that the Veteran's symptoms do not require dietary restriction or continuous medication, or cause incapacitating episodes sufficient to justify the assignment of a higher rating.   

Accordingly, the Board finds that the Veteran's hepatitis C has not demonstrated such a disability picture as to warrant a rating in excess of 10 percent at any time since the grant of service connection.   

III.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For cardiovascular disease and hypertension, these diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  

In this case, the Veteran was not diagnosed with hypertension or cardiovascular disease within one year of separation from service.  As such, entitlement to service connection for these reported disabilities on a presumptive basis is not warranted.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

IV.  GERD

The Veteran submitted a claim for service connection for GERD in August 2009.  The Veteran asserted that his GERD disability is secondary to his service-connected chronic hepatitis disease.  

The Veteran has not claimed, and the record does not show, that the Veteran experienced GERD during service or for many years after discharge from service.  Furthermore, in April 2016, a VA examiner opined that the Veteran's GERD was not incurred in or caused by service.  Accordingly, service connection for GERD is not warranted on a direct basis.  

The Board has considered the Veteran's assertions that his GERD symptoms are secondary to his service-connected hepatitis C.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the question of whether the Veteran's GERD is secondary to his service-connected hepatitis C, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The April 2016 VA examiner opined that the Veteran's GERD is not caused or aggravated by his service-connected hepatitis C disability.  There is no medical evidence to the contrary.  

Here the medical evidence of record indicates that the Veteran did not develop GERD during service, indicates that GERD is not related to service, and indicates that GERD is not secondary to the service-connected hepatitis C disability.  Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for GERD, and that service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Cardiovascular

In August 2009 the Veteran asserted that he is entitled to service connection for a cardiovascular (chest pain) disorder.  

The Veteran's extensive VA treatment records contain no diagnosis of a cardiovascular disorder.  VA treatment records indicate that at times the Veteran complained of chest pain.  It was described as atypical chest pain and the symptoms were noted to be likely due to GERD.  Cardiac tests in November 2005, March 2006 and February 2011 were all normal.  

In April 2016, a VA clinician examined the Veteran and reviewed the Veteran's claims file.  She opined that the Veteran did not have a cardiovascular disorder and that he had never had a cardiovascular disorder.      

The Board has considered the Veteran's lay statements asserting that he has a current cardiac disability secondary to hepatitis C.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, as to the specific issue in this case, whether the Veteran has a current cardiovascular disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau. 

In the absence of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show any medical or other probative evidence that the Veteran has experienced a cardiovascular disability at any time during the pendency of this appeal.  Accordingly, service connection is not warranted for a cardiovascular disability.

VI.  Hypertension

The Veteran submitted a claim for service connection for hypertension in August 2009.  The Veteran asserted that his hypertension disability is secondary to his service-connected chronic hepatitis disease.  

The Veteran has not claimed, and the record does not show, that the Veteran experienced hypertension during service or for many years after discharge from service.  Furthermore, in April 2016, a VA examiner opined that the Veteran's hypertension was not incurred in or caused by service.  Accordingly, service connection for hypertension is not warranted on a direct or a presumptive basis.  

The Board has considered the Veteran's assertions that his hypertension is secondary to his service-connected hepatitis C.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, as to the question of whether the Veteran's hypertension is secondary to his service-connected hepatitis C, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau. 

The April 2016 VA examiner opined that the Veteran's hypertension is not caused or aggravated by his service-connected hepatitis C disability.  There is no medical evidence to the contrary.  

Here the probative evidence indicates that the Veteran did not develop hypertension during service or for many years after discharge from service.  It further indicates that the Veteran's hypertension is not related to service, and that his hypertension disability is not secondary to the service-connected hepatitis C disability.  Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and that service connection is not warranted.   


ORDER

Entitlement to an initial rating in excess of 10 percent for hepatitis C is denied.

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for a cardiovascular disability, claimed as chest pain, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for hypertension, to include as secondary to hepatitis C, is denied.





REMAND

The March 2016 Board remand instructed that a medical opinion be obtained regarding whether the Veteran's blurred vision is caused or aggravated by his service-connected hepatitis C.  The April 2016 VA eye examination did not provide an opinion regarding aggravation and therefore a supplemental opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The March 2016 Board remand instructed that a medical opinion be obtained regarding whether the Veteran has a headache disability that is caused or aggravated by his service-connected hepatitis C.  The April 2016 VA headache examiner opined that the Veteran did not have a current headache disability, stating that the medical records are silent regarding the Veteran being seen for headaches.  However, such is not correct, as a November 2011 VA treatment record references complaints of headaches.  Consequently the April 2016 VA medical opinion regarding headaches is insufficient and a supplemental opinion must be obtained.  

The Veteran seeks service connection for anxiety and depression.  In April 2016, the Veteran was examined by a VA psychologist who opined that the Veteran did not currently have an anxiety or depressive disorder.  She noted that the Veteran had not ever been diagnosed with a mental disorder.  However, such is not correct, as many VA treatment records note a history of a depressive disorder and an October 2014 VA treatment record indicates that the Veteran had mild depression.  A new opinion that considers these records must be obtained.  The opinion must note whether the Veteran has had a psychiatric disorder at any time during the appeal period and, if so, whether such has been caused or aggravated by the Veteran's service-connected hepatitis C.  

The Veteran's claim for service connection for a joint disability of the bilateral upper and lower extremities was remanded by the Board to obtain a medical opinion regarding whether any such disability is caused or aggravated by the Veteran's service-connected hepatitis C.  The Veteran was provided VA examinations of the joints in April 2016.  The VA examiner indicated that there was no disability of the upper and lower extremities and did not provide an opinion regarding secondary service connection.  However, the examination report indicated that the Veteran had degenerative joint disease of the knees and hips.  Additionally September 2008 VA x-rays revealed arthritis of the left hand.  The Veteran's claim for service connection for a joint disability of the upper and lower extremities must be remanded to obtain an opinion regarding whether the arthritis of the hips, knees and left hand is caused or aggravated by the Veteran's service-connected hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records to the extent possible.

2.  Provide the Veteran's claims file to the April 2016 VA eye examiner, if available.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disability was caused or incurred as a result of the Veteran's military service.  The examiner is requested to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disability is aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis C disability.  

If the April 2016 examiner is not available, provide the claims file to another appropriate VA examiner to provide the requested opinions based on a review of the record.  A new examination should only be scheduled if the examiner determines this is necessary.

Reasons and bases should be provided for all opinions presented.  

3.  Provide the Veteran's claims file to the April 2016 VA headache examiner.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran has a headache disability that was caused or incurred as a result of the Veteran's military service.  The examiner should note that a November 2011 VA treatment record indicates that the Veteran complained of headaches.  The examiner is requested to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disability is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis C disability.  

If the April 2016 examiner is not available, provide the claims file to another appropriate VA examiner to provide the requested headache opinions based on a review of the record.  A new examination should only be scheduled if the examiner determines this is necessary.

Reasons and bases should be provided for all opinions presented.  

4.  Provide the Veteran's claims file to the April 2016 VA psychiatric examiner.  The examiner is asked to discuss the VA treatment records indicating that the Veteran had a depressive disorder and mild depression and state whether the Veteran has had a depressive disorder at any time since April 2009.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran has had a depressive disorder, or any other psychiatric disorder, that was caused or incurred as a result of the Veteran's military service.  

The examiner is requested to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran has had a depressive disorder, or any other psychiatric disorder, that  is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis C disability.  

If the April 2016 examiner is not available, provide the claims file to another appropriate VA examiner to provide the requested psychiatric opinions based on a review of the record.  If the VA examiner believes that in in-person examination is necessary to provide any of the requested opinions, such should be arranged.

Reasons and bases should be provided for all opinions presented.  

5.  Provide the Veteran's claims file to the April 2016 VA examiner who examined the Veteran's joints.  The examiner is asked to discuss the VA medical records which contain findings of left hand arthritis and degenerative joint disease of the knees and hips.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran has any degenerative disease of the hands, knees or hips that was caused or incurred as a result of the Veteran's military service.  

The examiner is requested to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran has had degenerative changes of the hands, knees or hips that is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis C disability.  

If the April 2016 examiner is not available, provide the claims file to another appropriate VA examiner to provide the requested joint opinions based on a review of the record.  If the VA examiner believes that in in-person examination is necessary to provide any of the requested opinions, such should be arranged.

Reasons and bases should be provided for all opinions presented.  

6.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case (SSOC).  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


